   Case 3:19-md-02885-MCR-GRJ Document 1620 Filed 01/19/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


IN RE: 3M COMBAT ARMS                       Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

                                            Judge M. Casey Rodgers
This Document Relates to All Cases          Magistrate Judge Gary R. Jones


                                    ORDER

        This matter is before the Court on Magistrate Judge Jones’ Report and

Recommendation dated January 4, 2021. See ECF No. 1590. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed. Having conducted the required de novo

review of the Magistrate Judge’s legal rulings, the Court finds that the proposed

findings of fact and conclusions of law to be well supported. Therefore, the Court

finds that the Report and Recommendation is due to be adopted.

        Accordingly, it is ORDERED:

   1.     Magistrate Judge Jones’ Report and Recommendation, ECF No. 1590, is

          ADOPTED and incorporated by reference in this Order.
   Case 3:19-md-02885-MCR-GRJ Document 1620 Filed 01/19/21 Page 2 of 2

                                                                   Page 2 of 2


  2.     Defendants’ Motion to Compel Against the Department of Defense, ECF

         No. 1433, is DENIED.

       SO ORDERED, on this 19th day of January, 2021.


                             M. Casey Rodgers
                             M. CASEY RODGERS
                             UNITED STATES DISTRICT JUDGE




3:19md2885/MCR/GRJ
